Cockrill, C. J.  •When a partS.P habll,ty The terms of the contract between Haycock of the one part and the Bryants and Buchanan of the other, and the relation of the parties, do not render it probable that they intended to assume the responsibilities and obligations of a partnership. That is not commonly the relation assumed between manual labor and capital—the latter, it appears, being what Haycock was to furnish, while-the other parties were to contribute labor. The usual elements of a co-partnership are lacking-There is no community of interest under the contract in the property employed in the enterprise. The Bryants and Buchanan were to furnish the implements used in making brick, but, being unable to do so, Haycock advanced the money to enable them. Haycock furnished the mules-None of this property became the joint property of the concern, but the title remained separately in the party furnishing it. Again there was no provision for a community of interest in profits as such, for there is a specific contract for a tenancy in common only of the 'product of the labor employed. While the terms are somewhat obscure, the contract may be best likened to the very usual one in this State of landlord and cropper on shares, in which the latter receives a part of the product of his labor as wages. See Tinsley v. Craige, ante, p. 346. Such contracts are not construed to constitute a partnership unless the terms used clearly import the intention to do so, because it is the common experience-that the parties do not usually intend to enter into that relation. We conclude that the contract does not .import a partnership. But if there is no partnership in fact, Haycock’s interest in the attached property is not subject to be seized for a debt contracted by the Bryants and Buchanan. To-establish a liability against a party as a partner for the acts ■of others, it must be made to appear that a partnership was formed' by express agreement, or that the party sought to be charged has been guilty of some act by which he is estopped from proving that he is not a partner in fact. I Lindley on Part., 40, n. 1. No evidence tending to show such conduct on the part of Playcock is found in the record. The only interest in the property that is shown to be subject to the appellee’s attachment was one-half of what remained after Haycock was paid for his advances, according to the adjustment provided by the contract. Reverse the judgment and remand the cause for further proceedings.